        Case 1:21-cr-02029-SAB    ECF No. 30   filed 08/26/21   PageID.81 Page 1 of 3



 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT

 2                                                               EASTERN DISTRICT OF WASHINGTON



 3                                                               Aug 26, 2021
                                                                      SEAN F. MCAVOY, CLERK
 4
 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                            Plaintiff,           No. 1:21-CR-02029-SAB
10         v.
11 SAMANTHA MARIE TAINEWASHER,                     ORDER GRANTING UNITED
                                                   STATES’ MOTIONS FOR
12                            Defendant.           (1) PROTECTIVE ORDER; AND
13                                                 (2) DISCLOSURE TO
                                                   DEFENDANT WITHOUT
14                                                 UNSEALING DOCUMENTS
15
16         Before the Court is the United States of America’s Motion to Disclose to
17 Defense Counsel but Not Unseal, ECF No. 21, and Motion for Protective Order,
18 ECF No. 23. Both motions were filed with associated motions to expedite. ECF
19 Nos. 22, 24. The motions were considered without oral argument and on an
20 expedited basis. The United States is represented by Michael Ellis and Timothy
21 Ohms; Defendant is represented by Richard Smith.
22         The United States requests the Court (1) enter an order for disclosure of
23 certain sealed documents to Defendant’s counsel without unsealing them and
24 granting leave to reference the existence of said documents in Court; and (2) enter
25 a protective order to avoid disclosure of sealed documents or otherwise sensitive
26 information to third parties. ECF No. 21 at 2; ECF No. 23 at 2.
27 //
28 //
   ORDER GRANTING UNITED STATES’ MOTIONS FOR
   (1) PROTECTIVE ORDER; AND (2) DISCLOSURE TO DEFENDANT
   WITHOUT UNSEALING DOCUMENTS *1
      Case 1:21-cr-02029-SAB      ECF No. 30    filed 08/26/21   PageID.82 Page 2 of 3



 1        The United States indicates that Defendant’s counsel did not object to either
 2 the proposed disclosure order or protective order. ECF No. 23 at 1 n.1; ECF No. 21
 3 at 1 n.1.
 4        The Court finds good cause for the case materials listed in the United States’
 5 Motion to Disclose, ECF No. 21, to remain sealed. It also finds good cause to enter
 6 a protective order because certain documents concern sensitive information of a
 7 third-party juvenile. Accordingly, the Court grants both motions.
 8        Accordingly, it is HEREBY ORDERED:
 9        1.     The United States’ Motion to Disclose to Defense Counsel but Not
10 Unseal, ECF No. 21 and associated Motion to Expedite, ECF No. 22, are
11 GRANTED.
12        2.     The materials listed in the United States’ Motion to Disclose, ECF
13 No. 21, shall remain sealed, but may be provided to Defendant’s counsel. The
14 United States may redact the identities and activities of individuals it anticipates
15 may yet be charged from documents prior to making them available to Defendant’s
16 counsel. An attorney for the United States and/or any witness appearing in court
17 (including the U.S. Magistrate Court, U.S. District Court, and the U.S. Court of
18 Appeals for the Ninth Circuit) in any hearings related to this case are authorized to
19 make open-court and/or closed-court references to the existence and/or content of
20 such sealed documents. Counsel appointed or retained to represent the Defendant
21 in this case is authorized to make open-court and/or closed-court references to the
22 existence and/or contents of such sealed documents. Any future pleadings that
23 reference the contents of materials listed in the United States Motion to Disclose,
24 ECF No. 21, shall be filed under seal.
25        3.     The United States’ Motion for Protective Order, ECF No. 23, and
26 associated Motion to Expedite, ECF No. 24, are GRANTED.
27        4.     The United States shall provide discovery materials on an on-going
28 basis to Defendant’s counsel. Defendant’s counsel may possess, but not copy
     ORDER GRANTING UNITED STATES’ MOTIONS FOR
     (1) PROTECTIVE ORDER; AND (2) DISCLOSURE TO DEFENDANT
     WITHOUT UNSEALING DOCUMENTS *2
      Case 1:21-cr-02029-SAB     ECF No. 30    filed 08/26/21   PageID.83 Page 3 of 3



 1 (excluding production of necessary working copies), all discovery materials.
 2 Defendant’s counsel shall not provide original or copies of any discovery materials
 3 to the Defendant; this is meant to include verbatim, or close to verbatim, recitations
 4 of discovery produced to Defendant’s counsel. Defendant’s counsel shall not
 5 otherwise provide original or copies of the discovery material to any other person,
 6 including subsequently appointed or retained counsel for Defendant, but excluding
 7 any staff of counsel, investigator, and/or expert engaged by Defendant’s counsel,
 8 who will also be bound by the terms and conditions of this protective order. An
 9 attorney for the United States, Defendant’s counsel in this matter, and/or any
10 witness appearing in Court in any hearings related to this case are authorized to
11 make open-court and/or closed-court references to the existence and/or content of
12 such relevant sealed documents; provided that any written reference to the content
13 of the protected discovery shall be filed under seal.
14        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
15 this Order and provide copies to counsel.
16        DATED this 26th day of August 2021.
17
18
19
20
21
                                               Stanley A. Bastian
22                                      Chief United States District Judge
23
24
25
26
27
28
     ORDER GRANTING UNITED STATES’ MOTIONS FOR
     (1) PROTECTIVE ORDER; AND (2) DISCLOSURE TO DEFENDANT
     WITHOUT UNSEALING DOCUMENTS *3
